CCA 201100511. Review granted on the following issues:
I. TESTIMONIAL STATEMENTS CANNOT BE INTRODUCED ABSENT CONFRONTATION. HERE, APPELLANT OBJECTED TO THE CONFIRMATION AND SCREEN/RE-SCREEN WORKSHEETS ON CON*315FRONTATION GROUNDS BECAUSE: (1) NDSL’S MISSION IS TO PRODUCE ADMISSIBLE RESULTS; (2) THESE WORKSHEETS WERE CREATED AFTER APPELLANT’S SAMPLE WAS MARKED PRESUMPTIVELY POSITIVE; AND (3) THE WORKSHEETS ARE CREATED FOR AN EVIDENTIARY PURPOSE. DID THE LOWER COURT ERR BY HOLDING THAT THE WORKSHEETS WERE NON-TESTIMONIAL?
II. THE LOWER COURT HELD THAT THE MILITARY JUDGE DID NOT ABUSE HIS DISCRETION IN ADMITTING, OVER APPELLANT’S OBJECTION ON CONFRONTATION GROUNDS, THE CHAIN OF CUSTODY DOCUMENTS. ARE THESE NON-MACHINE-GENERATED DOCUMENTS TESTIMONIAL?
III. THE LOWER COURT HELD THAT THE ERRONEOUS ADMISSION OF TWO PIECES OF TESTIMONIAL HEARSAY FOUND WITHIN THE SPECIMEN CUSTODY DOCUMENT WAS HARMLESS BEYOND A REASONABLE DOUBT. BUT IT MISAPPLIED THE SWEENEY FACTORS AND DID NOT CONSIDER THE BLAZIER II FACTORS IN ASSESSING PREJUDICE. DID THE LOWER COURT ERR IN HOLDING THAT THE TESTIMONIAL HEARSAY DID NOT CONTRIBUTE TO APPELLANT’S CONVICTION?
No briefs will be filed under Rule 25.